Citation Nr: 1228042	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

This matter is on appeal from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in April 2011.  A transcript has been incorporated into the record.

In March 2012, the Board remanded the claim to obtain VA treatment records and to provide a VA examination.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter; hearing loss is not related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service; nor was it shown within a one-year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently seeking service connection for bilateral hearing loss.  In conjunction with his claim, he indicated that he served in combat in Vietnam with an artillery unit as the gunner.  He explained that they had six 105mm artillery pieces in their battery that they fired every day during the year he was in Vietnam.  He indicated that he had been evaluated by the audiology department at VA and reportedly told that his hearing loss was secondary to in-service noise exposure.  

The DD-214 is of record showing that he served on active duty from June 1966 to March 1968 (including for a year in the Republic of Vietnam) with an MOS of artillery.  The Veteran also testified at a hearing before the Board in April 2011 where he described his in-service noise exposure.

From a review of the record, the Veteran has consistently described the type and extent of his in-service noise exposure in written statements, in oral testimony, and at his VA examination.  Moreover, his reports describe types of noise exposure which appear to be consistent with his service.  38 U.S.C.A. § 1154(a).  As such, his accounts of in-service noise exposure are found to be sufficiently credible to support a finding of in-service noise exposure.  However, noise exposure alone, even if such exposure occurred during service, is insufficient to support a grant of service connection for hearing loss.  Rather, the evidence must show that such exposure caused a hearing loss disability.

Service treatment records show that audiometric testing was conducted both at the time of the Veteran's entry into service and at the time of his separation from service.  

Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.)  

At the Veteran's enlistment physical in February 1965, audiometric testing was conducted; however, because the enlistment physical predated November 1967, the results were converted from ASO to ISO-ANSI.  The converted decibel thresholds are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
5
LEFT
25
10
15
-
10

The Veteran was given an E1 on his PULHES profile both at enlistment and at separation.  Additionally, there is no record of him voicing any complaints about his hearing while in service, and on a medical history survey completed in conjunction with his separation physical, he specifically denied having experienced any hearing loss.  Audiometric testing at the separation physical in March 1968 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
0
5
0
-
0

Following his service, there is no evidence that the Veteran made any hearing complaints, or sought any hearing treatment, for more than three decades.  VA treatment records show that he first presented for hearing treatment in August 2007 requesting an audiology consult.  It was noted that he had been exposed to loud noises in service.  

He was evaluated by VA audiology in September 2007 at which time audiometric testing revealed mild to severe mid to high frequency sensioneural hearing loss in the right ear and mild to moderately severe mid to high frequency sensioneural hearing loss in the left ear.  No opinion was provided as to the etiology of the Veteran's bilateral hearing loss.  He was again seen in July 2009 at which time testing again confirmed bilateral hearing loss

As such, there is no evidence of hearing loss for multiple decades after service, and the Veteran has not actually asserted that his bilateral hearing loss began either during, or within a year of, service.  For example, on his claim form, he suggested that his hearing loss disability had begun in approximately 2001.  Similarly, at a VA examination in March 2012, he reported having experienced bilateral hearing loss for approximately 10-12 years (which would place the onset more than three decades after separation).  

The Veteran was asked at his Board hearing in April 2011 when he first experienced hearing loss or had worn hearing aids, to which he responded that he had begun wearing hearing aids in approximately 2006-2007.  He denied seeking any medical treatment for his hearing prior to that, and stated that he had not needed to take any hearing tests as a result of his employment.  He stated that his family had been complaining that the TV had gotten too loud, so he finally sought treatment.  

As an initial point, the service treatment records do not show any hearing problems in service, and the first evidence of hearing loss was not presented for more than 30 years after the Veteran separated from service.  As such, there is no evidence of compensable sensorineural hearing loss within the one year presumptive period.

During the course of his appeal, the Veteran has written several statements describing his in-service noise exposure, and he has testified at a Board hearing that he believed that his in-service noise exposure caused his current bilateral hearing loss.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Noise exposure is something that a lay person, such as the Veteran, is competent to describe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, he has not suggested that he actually began experiencing bilateral hearing loss during service and that it continued since that time.  Rather, he specifically denied having experienced any hearing loss on his medical history survey completed in conjunction with his separation physical; he did not seek any hearing treatment for more than three decades following service (as he confirmed at his hearing that his VA treatment in 2006-07 range was the first hearing treatment he had ever received, and he denied having taken any hearing tests in conjunction with his employment over the years); and he has on several occasions stated that he began noticing hearing loss in approximately 2000 or 2001.  As such, the Veteran's statements and testimony do not establish continuity of symptomatology for his bilateral hearing loss.

The Board acknowledges the Veteran's belief that his bilateral hearing loss was caused by in-service noise exposure.  Unfortunately, while he, as a lay person, is competent to report what comes to him through his senses (e.g. that he appreciated diminished hearing acuity), he lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his bilateral hearing loss and service, to include his acknowledged in-service noise exposure therein.

Several medical opinions are of record addressing the etiology of the Veteran's hearing loss.  The Veteran was seen by VA in July 2009 at which time testing confirmed that he had bilateral hearing loss.  The audiologist who conducted the testing stated that it was certainly feasible that some of the current hearing loss could be attributable to in-service noise exposure.  However, "could be" in the context of a medical opinion is the same as "could not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, while the audiologist was aware of, and accurately recorded, the Veteran's service in the artillery, it is unclear that he had a chance to review the service treatment records, as he failed to discuss the finding of normal hearing at separation, the lack of any decibel shift during service, or the absence of any evidence of hearing loss treatment for multiple decades after service.
  
Given the inherently speculative nature of this opinion and the lack of any rationale or citation to any supporting evidence, the Board remanded the Veteran's claim to obtain a better substantiated opinion.

The Veteran was provided with a VA examination in March 2012, at which the examiner reviewed his claims file, including his service treatment records.  Audiometric testing confirmed hearing loss in both ears for VA purposes.  The examiner added that the results were considered to be valid for rating purposes.  

The Veteran reported that he had experienced bilateral hearing loss for approximately 10-12 years.  The examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was the result of service.  The examiner explained that there was no clear nexus between the Veteran's current hearing loss and in-service noise exposure 40 years earlier.  The examiner added that the Veteran's separation audiogram from March 1968 showed normal hearing thresholds bilaterally and no significant threshold shifts were noted between the audiogram at enlistment and the audiogram at separation. 

While the Board may not ignore a medical opinion, it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases; rather, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it supplies an adequate statement of its reasons or bases, it may assign greater probative weight to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board finds the initial opinion from 2009 to be probative evidence in that  audiologist is medically qualified to render an opinion.  However, the opinion was inherently speculative and did not address critical factors such as the finding of normal hearing at separation, no decibel shift in service, and the lack of any evidence of hearing loss for more than 30 years after the Veteran's separated from service.  

Conversely, the VA examiner addressed the service treatment records, and the absence of any hearing problems for a number of years.  It is also noted that the examiner was fully apprised of the Veteran's in-service noise exposure which has been conceded.  As such, the Board finds that the VA examiner's opinion is more probative than the audiologist's opinion because it is better supported; and therefore greater weight is afforded to the examiner's opinion.

Thus, the weight of evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his service.  Therefore, the criteria for service connection have not been met, and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same November 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained, and there has been no indication that he has received any private hearing treatment (he specifically denied receiving any private hearing treatment at his Board hearing).  Additionally, he testified at a hearing before the Board.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds that the examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  The examiner also provided a complete rationale for the opinion that was provided.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


